DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 7/5/22 after-final amendment is entered.  Applicant has cancelled claims 2, 3, 10, 11, 18 and 19.  Pending amended claims 1, 4-9, 12-17 and 20-24 are allowed over the prior art of record.  The previous claim rejections under 35 USC §101 and for double-patenting are withdrawn. 
The double-patenting rejection is withdrawn since the pending amended claims are now different enough in scope from those of the allowed parent application 17/183,711 to obviate the double-patenting rejection. 
Regarding the withdrawn prior 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the 101 rejection is withdrawn and the pending claims are allowed since the claims now integrate the recited abstract idea into a practical application by improving the technology of a user device for a user to be able to select and request physical settlement of a requested number of shares defining a final position, and the claim provides the subsequent generation/receipt of various messages to accomplish the requested settlement among various computing devices/displays. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 9 and 17 include substantially the features of claim 1): 
 “receiving, via an input portion of the GUI, user input comprising a request for an election for an optional OEMF FC physical settlement (PS) of a requested number of shares defining a final position; 
generating and sending, by the member computer, a first electronic message comprising the request to the one or more servers via the communications network interface; 
receiving, by the one or more servers via the communications network interface, the first electronic message from the member computer; 
upon determining, by the physical settlement request module that the first electronic message is timely and the requested number of shares defining the final position is within a predetermined range of number of shares: 
	generating and sending, by the physical settlement request module, an electronic order to redeem the requested number of shares to a third party computer system, 
	generating and sending, by the physical settlement request module via the communications network interface, a second electronic message to the member computer, the second electronic message comprising information relating to the electronic order, and 
	displaying, via a display portion of the GUI, the information relating to the
electronic order; and 
upon determining, by the physical settlement request module, that the first electronic message is untimely and the requested number of shares defining the final position is outside the predetermined range of number of shares: 
	ignoring and terminating, by the physical settlement request module, the request, 
generating and sending, by the physical settlement request module via the communications network interface, an electronic rejection message to the member computer, and 
displaying, via the display portion of the GUI, the electronic rejection message.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696